DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/27/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2015-0153505, filed on 11/03/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In regard to claim 19, the claim reads “wherein the second optical signal transmission module and the another second optical signal transmission module line-scan the human body tissue by collecting second optical signals reflected from the human body tissue while moving in the longitudinal direction alternately with the second optical signal transmission module and the another second optical 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. US 20150066000 A1 “An” and further in view of Webster et al. US 20120138586 A1 "Webster" and Schmitt et al. US 20060241503 A1 “Schmitt”.
In regard to claim 1, An teaches “A tissue excising system comprising” [Claim 1]; “a tissue ablation device including an ablation unit having a structure that can ablate a human body tissue and an optical signal transmission module disposed to be movable forward and backward in a longitudinal direction of the ablation unit” [0049, 0069] […]; “wherein the ablation unit further includes: a first housing accommodating the optical signal transmission module; and a second housing coupled to the first housing to form forceps; wherein the first housing and the second housing holds the human body tissue through a forceps-action” [0057, 0075, 0055]. 
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to tissue ablation device, An discloses “In an aspect, the surgical tool may be chosen from one or more of: a grasper, a dissector, a forceps, a clamp, a tissue sealing tool, a clip applier, a needle driver, a bone punch, a curette, a trocar, a biopsy punch, a scissors, a scalpel, an enucleator, a laser scalpel, a laser cauterization tool, an ultrasonic coagulation device, an ultrasonic ablation tool, an electrosurgical device, a laparoscopic probe, a surgical stapling device, a surgical sewing device, a biofragmentable anastomosis ring, a robotic surgical device, and any other suitable surgical tool” [0049]. Therefore, since an ultrasonic ablation tool and any other suitable surgical tool can be selected as the 
In regard to the ablation unit further including a first and second housing, An discloses "Referring to FIG. 1, the first and second grasping jaws 102A/102B may be hinged together at a pin joint 106. The controller 101 may include a lever 116 attached to an actuator rod 108 at one end and constrained to rotate about a second pin joint 110. The free end 112 of the actuator rod 108 may be fitted with a biasing spring 114 such that the first and second grasping jaws 102A/102B are held closed when no force is applied to the controller 101 by the surgeon" [0057]. In this case, the first and second grasping jaws constitute a first and second housing. Additionally, in regard to the first housing accommodating the optical signal transmission module, An discloses "In one aspect, the structural detection element may be an optical sensor. FIG. 4 is an illustration of an optical sensor integrated into a functional element in the form of first and second grasping jaws 102A and 102B as previously discussed herein above and illustrated in FIG. 1. As illustrated in FIG. 4, the optical sensor may include an optical transmitter 402 integrated into the second grasping jaw 102B and an optical receiver 404 integrated into the first grasping jaw 102A" [0075]. Since the grasping jaws 102a and 102b can contain the optical receiver 404 and an optical transmitter 402, respectively, under broadest reasonable interpretation the grasping jaws constitute a first and second housing, respectively and to which an optical signal transmission module (i.e. the optical sensor) can be integrated. As shown in FIGs 1 and 4, the pin joint connection between the grasping jaws allows the two housings to act in a forceps-action, such that the apparatus is capable of holding human body tissue. This pin joint thus coupled the first and second housings to form forceps. In regard to holding body tissue, An further discloses "For example, functional elements that include at least two spatially separated parts including, but not limited to, a pair of jaws, a pair of scissor blades, or a pair of electrodes may be compatible with a transmission sensor that requires a signal transmitter and signal receiver situated on opposite sides of a tissue" [0055]. Therefore, the 
In regard to an optical signal transmission module, An discloses “In various aspects, the instrumented surgical device may include a sensor operatively connected to the surgical tool. The sensor may monitor the surgical field for a structural artifact as described herein previously. Non-limiting examples of sensors suitable in use in the instrumented surgical device include an optical sensor […]” [0069]. A sensor is capable of detecting changed within the environment in which it is located and transmitting that information to other processors or components in a system, and since the system of An can include an optical sensor, this component constitutes an optical signal transmission module. Since the sensor is operatively connected to the surgical tool (i.e. ablation unit), under broadest reasonable interpretation, the optical signal transmission module (i.e. the optical sensor) can be disposed to be moveable forward and backward in a longitudinal direction of the ablation unit.
An does not teach “an image generating unit including a light source providing an optical signal to the optical signal transmission module and an optical interferometer receiving an optical signal reflected from the human body tissue from the optical signal transmission module”; “and an image display unit displaying an image by receiving an optical image signal from the image generating unit”, or “wherein the optical signal transmission module line-scans the human body tissue by providing an optical signal reflected from the human body tissue to the optical interferometer by moving forward and backward in the longitudinal direction while penetrating an optical signal from the light source to the human body tissue, the optical interferometer generates the optical image signal by applying optical coherence to an optical signal provided by line-scanning by the optical signal transmission module, and the image display units images an inside of the human body tissue, using the optical image signal”.
Webster teaches “an image generating unit including a light source providing an optical signal to the optical signal transmission module and an optical interferometer receiving an optical signal reflected 
In regard to an image generating unit, Webster discloses "an imaging optical source that produces imaging light" [0009]. Since it is an optical source, the imaging light represents an optical signal that can be provided to an optical signal transmission module (i.e. an optical sensor). 
In regard to an optical interferometer, Webster discloses "an optical interferometer that produces an interferometry output using at least a component of the imaging light that is delivered to the sample" [0009]. The optical interferometer can produce an output based on the imaging light (i.e. the optical signal) that is reflected from the sample (i.e. the human body). Therefore, it had to have received the optical signal from the optical signal transmission module (i.e. the optical sensor).
In regard to an image display unit, Webster discloses "The spectral interferogram data from the ICI system 602 is passed to electronic processing 606 which generated the electronic feedback control for the surgical laser and robotic controlled focusing head. In addition, an output is generated for an image display 608" [0345]. Since an inline coherent imaging system (ICI) 602 includes an interferometer and broadband light source [0345], under broadest reasonable interpretation it can receive optical 
In regard to the optical signal transmission module performing line scans and optical coherence, Webster discloses “In some embodiments, the basis of the imaging technology is spectral domain optical coherence tomography, but in other embodiments, other variants (swept source OCT, optical frequency domain imaging, time domain OCT etc.) are employed” [0298]. Spectral domain and swept source OCT are variations of Fourier-domain OCT and require detecting light echoes and measuring the interference spectrum with a spectrometer and a high-speed line scan camera. Since these techniques involve the use of a line scan camera, under broadest reasonable interpretation, the optical signal transmission module can perform line scans of the human body tissue by moving forward and backward in the longitudinal direction while penetrating an optical signal from the light source to the human body. 
In regard to the optical interferometer, Webster discloses “an optical interferometer that produces an interferometry output using at least a component of the imaging light that is delivered to the sample" [0009]. Since the interferometer receives the imaging light delivered to the sample, under broadest reasonable interpretation the optical signal reflected from the human body had to be received. Additionally, the “interferometer comprises: a combiner […] wherein the combiner combines the output signal of the reference arm and the output signal of the sample arm to produce a combined signal as said interferometry output” [0020]. Therefore, under broadest reasonable interpretation, the interferometer can produce an optical image signal. Since the optical interferometer is present within the system and the system can utilize optical coherence tomography, under broadest reasonable interpretation, the optical interferometer can generate the optical image signal by applying optical coherence to an optical signal provided by line-scanning by the optical signal transmission module. 
In regard to the optical signal transmission module including an optical fiber disposed in the ablation unit and configured to receive an optical signal from the light source, Webster discloses “FIG. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the tissue ablation device and optical signal transmission module of An with the image generating unit and image display unit of Webster in order to display images of the tissue ablation device within the body. In order to ensure that there is minimal damage to tissue within the body during surgery it is important to monitor where and how surgical devices are oriented within the patient. Providing a visualization on an imaging display, with information from an optical signal transmission module, of the ablation device would allow a physician to determine whether the ablation device is located in the correct position prior to applying the procedure. Additionally, a visual display would allow the physician to monitor the progression of the procedure and make changes to the orientation of the tissue ablation device if necessary.
The combination of An and Webster does not teach “wherein the optical signal transmission module line-scans the human body tissue […] by moving forward and backward in the longitudinal 
Schmitt teaches “wherein the optical signal transmission module line-scans the human body tissue […] by moving forward and backward in the longitudinal direction” [0007, 0010, 0038]; and “wherein the optical signal transmission module includes an optical fiber […] to be movable forward and backward in the longitudinal direction” [0007, 0017].
In regard to the optical signal transmission module line-scanning the human body tissue by moving forward and backward in the longitudinal direction, Schmitt discloses “In one aspect, the invention relates to an imaging probe that includes a single-mode optical fiber with an integrated micro-lens and beam deflector that moves longitudinally back and forth inside a flexible transparent tube. The side-scanning beam is re-directed by a stationary prism of mirror to produce a cross-sectional OCT scan of objects in front of the tip of the catheter” [0007]. Since a side scanning beam can be re-directed to produce a cross-sectional OCT scan, under broadest reasonable interpretation, an optical signal had to have first been transmitted to the optical fiber by an optical signal transmission module. Furthermore, Schmitt discloses “The first optical assembly can further include a focusing micro-lens disposed at a tip of the optical fiber and a single reflector disposed within the elongate body such that the reflector is includes at an angle that substantially improves the forward viewing angle and length of the scanning beam” [0010]. Since the first optical assembly includes the focusing micro-lens disposed on the distal end of the optical fiber, the first optical assembly includes the optical fiber. Additionally, since the optical fiber is “suitable for transmitting light to and receiving light from a sample” [0038], is capable of moving forward and backward longitudinally, and the optical fiber is included within the first optical assembly, under broadest reasonable interpretation, the first optical assembly constitutes an optical signal transmission module that is capable of line-scanning the human body tissue by moving forward and backward in the longitudinal direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An and Webster so as to include the longitudinal movement of the optical signal transmission module and the optical fiber as disclosed in Schmitt in order to allow the components of the system to obtain an image of the tissue as the device is moving through the tissue. By allowing the optical signal transmission module containing the optical fiber to move forward and backward, optical signals reflected from the tissue at multiple locations more easily and these optical signals can then be converted into an image on the image display unit. With this imaging information, the physician can more easily position the ablation unit within the human body for treatment. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images at multiple locations within the human tissue such that the ablation unit can be positioned in the proper location.
In regard to claim 2, An teaches “The tissue excising system of claim 1” [Claim 1]. 

An does not teach “wherein the image generating unit and the image display unit images an optical signal provided by line-scanning by the optical signal transmission module, using optical coherence tomography (OCT)”.
Webster teaches “wherein the image generating unit and the image display unit images an optical signal provided by line-scanning by the optical signal transmission module, using optical coherence tomography (OCT)” [0009, 0298, 0345].
In regard to the image generating unit, Webster discloses "an imaging optical source that produces imaging light" [0009]. Since the optical source produces imaging light (i.e. an optical source), the imaging optical source constitutes an image generating unit. In regard to the image display unit, Webster discloses "The spectral interferogram data from the ICI system 602 is passed to electronic processing 606 which generated the electronic feedback control for the surgical laser and robotic controlled focusing head. In addition, an output is generated for an image display 608" [0345]. Since an inline coherent imaging system (ICI) 602 includes an interferometer and broadband light source [0345], under broadest reasonable interpretation it can receive optical image signals from the image generating unit (i.e. the imaging optical source). Additionally, it generates an output (i.e. image) to be displayed. 
In regard to line-scanning and optical coherence tomography, Webster discloses “In some embodiments, the basis of the imaging technology is spectral domain optical coherence tomography, but in other embodiments, other variants (swept source OCT, optical frequency domain imaging, time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the tissue excising system and optical signal transmission module of An with the image generating unit and image display unit of Webster in order to display images of the tissue ablation device within the body. In order to ensure that there is minimal damage to tissue within the body during surgery it is important to monitor where and how surgical devices are oriented within the patient. Optical Coherence Tomography (OCT) is a method that was developed starting in the mid-1990’s that enables high resolution images to be generated at increased scanning speeds [Cole and Ducker, 2017]. Therefore, it would be obvious to try an OCT system within the context of monitoring a surgical procedure. Providing a visualization on an imaging display, with information from an optical signal transmission module, of the ablation device would allow a physician to determine whether the ablation device is located in the correct position prior to applying the procedure. Additionally, a visual display would allow the physician to monitor the progression of the procedure and make changes to the orientation of the tissue ablation device if necessary. 
In regard to claim 3, An teaches “The tissue excising system of claim 1” [Claim 1]. 
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a 
An does not teach “an optical lens disposed at a front end of the optical fiber and diffusing light penetrated through the optical fiber; and a first optical mirror attached to the optical lens and reflecting an optical signal diffused through the optical lens to the human body tissue, and the first optical mirror has a structure focused on the human body tissue such that an  optical signal penetrated through the optical fiber is line-scanned by forward and backward movement of the optical fiber”.
Webster teaches “an optical lens disposed at a front end of the optical fiber and diffusing light penetrated through the optical fiber [0259, 0255]; and a first optical mirror attached to the optical lens and reflecting an optical signal diffused through the optical lens to the human body tissue, and the first optical mirror has a structure focused on the human body tissue such that an optical signal penetrated through the optical fiber is line-scanned by forward and backward movement of the optical fiber” [0259, 0255, 0298].
In regard to the optical fiber, Webster discloses "FIG. 17 is another example of a system featuring inline coherent imaging. This implementation features an optical fiber implementation of ICI. A broadband light source 500 injects light into the optical fiber 502" [0343]. Under broadest reasonable interpretation, the optical fiber of Webster could be utilized within the optical signal transmission module of An since the optical fiber receives an optical signal from the light source. Additionally, since the optical fiber can be a component of an optical sensor and the optical sensor of An is “operatively connected to the surgical tool” [An, Claim 1], under broadest reasonable interpretation, the optical fiber can be disposed in the ablation unit (i.e. surgical tool) to be moveable forward and backward in the longitudinal direction.
In regard to the optical lens and the first optical mirror, Webster discloses, "In such embodiments, the lens may be achromatic, aspheric and/or conical (i.e. axicon) [...] In some 
In regard to focusing on the human body tissue, Webster discloses "A free-space Michelson interferometer is used that includes a beam splitter (BS) 102, dispersion compensator (DC) 104, a reference mirror (RM) 106, galvanometer mirrors (GM) 107 and an objective [lens] 116 to focus the light onto the sample 112" [0255]. As shown in FIG. 3, the OBJ 116 directs the light to a specific point on the subject (i.e. S 112). Thus, the lens is capable of focusing an optical signal onto the human body by diffusing light penetrated from the optical fiber.
In regard to line-scanning, Webster discloses “In some embodiments, the basis of the imaging technology is spectral domain optical coherence tomography, but in other embodiments, other variants (swept source OCT, optical frequency domain imaging, time domain OCT etc.) are employed” [0298]. Spectral domain and swept source OCT are variations of Fourier-domain OCT and require detecting light echoes and measuring the interference spectrum with a spectrometer and a high-speed line scan camera [Cole and Ducker, 2017]. Since these techniques involve the use of a line scan camera and the first mirror has a structure that can focus light on the human body tissue, under broadest reasonable interpretation, the optical signal penetrated through the optical fiber (i.e. the optical signal transmission module) is line-scanned by forward and backward movement of the optical fiber in connection with the ablation unit.

In regard to claim 4, An teaches “The tissue excising system of claim 1, […] wherein the optical signal transmission module includes:” [Claim 1, 0069]. 
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an optical signal transmission module, An discloses “In various aspects, the instrumented surgical device may include a sensor operatively connected to the surgical tool. The sensor may monitor the surgical field for a structural artifact as described herein previously. Non-limiting examples of sensors suitable in use in the instrumented surgical device include an optical sensor […]” 
An does not teach “wherein the optical fiber has a shape with a front end diagonally cut, and an optical lens disposed between the front end of the optical fiber and the human body tissue and incidenting an optical signal penetrated through the optical fiber into the human body tissue, and the optical lens has a structure focused on the human body tissue such that an optical signal penetrated through the optical fiber is line-scanned by forward and backward movement of the optical fiber”.
Webster teaches “an optical lens disposed between the front end of the optical fiber and the human body tissue and incidenting an optical signal penetrated through the optical fiber into the human body tissue, and the optical lens has a structure focused on the human body tissue such that an optical signal penetrated through the optical fiber […]” [0255]. 
In regard to the optical fiber, Webster discloses "FIG. 17 is another example of a system featuring inline coherent imaging. This implementation features an optical fiber implementation of ICI. A broadband light source 500 injects light into the optical fiber 502" [0343]. Under broadest reasonable interpretation, the optical fiber of Webster could be utilized within the optical signal transmission module of An since the optical fiber receives an optical signal from the light source. Additionally, since the optical fiber can be a component of an optical sensor and the optical sensor of An is “operatively connected to the surgical tool” [An, Claim 1], under broadest reasonable interpretation, the optical fiber can be disposed in the ablation unit (i.e. surgical tool) to be moveable forward and backward in the longitudinal direction. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the tissue excising system and optical signal transmission module of An with the optical fiber and optical lens of Webster in order to direct the optical signal to the tissue and collect image data from the tissue associated with the tissue ablation device located within the body. In order to control how light is directed to the tissue, it is necessary to have a series of lenses and mirrors. Therefore, it would be obvious to try include the optical lens and first optical mirror disclosed in Webster for this purpose. The optical image data obtained from the line-scan can then be provided to the image display unit and allow a physician to determine whether the ablation device is located in the correct position prior to applying the procedure. This ensures that there is minimal damage to tissue within the body during surgical procedures. Additionally, a visual display would allow the physician to monitor the progression of the procedure and make changes to the orientation of the tissue ablation device if necessary. Combining the prior art elements according to known techniques would yield the predictable result of directing the optical signal to the tissue.

Schmitt teaches “wherein the optical fiber has a shape with a front end diagonally cut” [0041, FIG. 2]; and that the optical signal is “line-scanned by forward and backward movement of the optical fiber” [0017].
In regard to the optical fiber having a shape with a front end diagonally cut, Schmitt discloses “One simple and inexpensive method of fabricating the side mirror M depicted in FIG. 2 is to mold a short length of optical fiber with an angle polished and coated tip inside the tube that translates over the internal optical fiber SMF” [0041]. As shown in FIG. 2, the distal end of the internal optical fiber SMF has a distal end (i.e. front end) which is angle-polished (i.e. diagonally cut). Therefore, under broadest reasonable interpretation, the optical fiber can have a shape with a front end that is diagonally cut.
In regard to forward and backward movement of the optical fiber, Schmitt discloses “In yet another aspect of the invention, suitable for imaging surfaces of exposed tissues, includes a single-mode optical fiber with an integrated micro-lens and beam deflector that translate longitudinally back and forth inside a transparent plastic tube. […] Longitudinal movement of the optical fiber generates a forward-directed linear scan” [0017]. In this case, since the longitudinal movement of the optical fiber is capable of performing a forward directed linear scan, under broadest reasonable interpretation, the optical signal from the image generating unit of An can penetrate through the optical fiber by line-scanning as a result of forward and backward movement of the optical fiber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An and Webster so as to include the optical fiber shape and the forward and backward movement of the optical fiber as disclosed in Schmitt in order to allow the optical signal to be directed to a specific portion of the tissue. When the optical fiber had a 
In regard to claim 5, An teaches “The tissue excising system of claim 1, wherein the optical signal transmission module includes:” [Claim 1, 0069]. 
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an optical signal transmission module, An discloses “In various aspects, the instrumented surgical device may include a sensor operatively connected to the surgical tool. The sensor may monitor the surgical field for a structural artifact as described herein previously. Non-limiting examples of sensors suitable in use in the instrumented surgical device include an optical sensor […]” [0069]. A sensor is capable of detecting changed within the environment in which it is located and transmitting that information to other processors or components in a system, and since the system of An can include an optical sensor, this component constitutes an optical signal transmission module. Since the sensor is operatively connected to the surgical tool (i.e. ablation unit), under broadest 
An does not teach “wherein the optical fiber has a convex lens structure at a front end”; “an optical mirror spaced from the front end of the optical fiber at a predetermined angle and reflecting an optical signal passing through the optical fiber into the human body tissue, and wherein the optical mirror has a structure focused on the human body tissue such that an optical signal penetrated through the optical fiber is line-scanned by forward and backward movement of the optical fiber”.
Webster teaches “an optical fiber having a convex lens structure at a front end” [0343, FIG. 3]; and “an optical mirror spaced from the front end of the optical fiber at a predetermined angle and reflecting an optical signal passing through the optical fiber into the human body tissue, and wherein the optical mirror has a structure focused on the human body tissue such that an optical signal penetrated through the optical fiber […]” [0255, FIG. 3].
In regard to the optical fiber, Webster discloses "FIG. 17 is another example of a system featuring inline coherent imaging. This implementation features an optical fiber implementation of ICI. A broadband light source 500 injects light into the optical fiber 502" [0343]. Since the broadband light source injects light into the optical fiber, the optical fiber receives and optical signal from the light source. Under broadest reasonable interpretation, the optical fiber of Webster could be utilized within the optical signal transmission module of An since the optical fiber receives an optical signal from the light source. Additionally, since the optical fiber can be a component of an optical sensor and the optical sensor of An is “operatively connected to the surgical tool” [An, Claim 1], under broadest reasonable interpretation, the optical fiber can be disposed in the ablation unit (i.e. surgical tool) to be moveable forward and backward in the longitudinal direction. 
In order to transmit light to a specific portion of the tissue, a convex lens (i.e. a converging lens) is required, therefore under broadest reasonable interpretation, the optical fiber has to have a convex 
In regard to an optical mirror, Webster discloses "A free-space Michelson interferometer is used that includes a beam splitter (BS) 102, dispersion compensator (DC) 104, a reference mirror (RM) 106, galvanometer mirrors (GM) 107 and an objective 116 to focus the light onto the sample 112" [0255]. The galvanometer mirror is depicted in FIG. 3 as being located between the beam splitter 102 and the objective 116 at an angle, therefore the optical signal passing through the optical fiber has to pass through this mirror in order to be directed toward the human body tissue. Since the galvanometer mirror is spaced from the front end of the optical fiber at a predetermined angle, as shown in FIG. 3, it is capable of reflecting an optical signal passing through the optical fiber into human body tissue, thus is represents an optical mirror. Furthermore, since the optical signal can be directed to the subject S 112, in FIG. 3, the optical mirror contains a structure that allows an optical signal to penetrate through the optical fiber that is line-scanned by forward and backward movement of the optical fiber. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the tissue excising system and optical signal transmission module of An with the optical fiber, optical lens and optical mirror of Webster in order to direct the optical signal to the tissue and collect image data from the tissue associated with the tissue ablation device located within the body. In order to control how light is directed to the tissue, it is necessary to have a series of lenses and mirrors. Therefore, it would be obvious to try include the optical lens and optical mirror disclosed in Webster for this purpose. The optical image data obtained from the line-scan can then be provided to the image display unit and allow a physician to determine whether the ablation device is 
The combination of An and Webster does not teach that the optical signal is “line-scanned by forward and backward movement of the optical fiber”.
Schmitt teaches that the optical signal is “line-scanned by forward and backward movement of the optical fiber” [0017].
In regard to forward and backward movement of the optical fiber, Schmitt discloses “In yet another aspect of the invention, suitable for imaging surfaces of exposed tissues, includes a single-mode optical fiber with an integrated micro-lens and beam deflector that translate longitudinally back and forth inside a transparent plastic tube. […] Longitudinal movement of the optical fiber generates a forward-directed linear scan” [0017]. In this case, since the longitudinal movement of the optical fiber is capable of performing a forward directed linear scan, under broadest reasonable interpretation, the optical signal from the image generating unit of An can penetrate through the optical fiber by line-scanning as a result of forward and backward movement of the optical fiber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An and Webster so as to include the forward and backward movement of the optical fiber as disclosed in Schmitt in order to allow the optical signal to be directed to a specific portion of the tissue. By allowing the optical fiber to move forward and backward, the optical signals reflected from the tissue at multiple locations can be obtained more easily and these optical signals can then be converted into an image on the image display unit. With this imaging information, the physician can more easily position the ablation unit within the human body for treatment. Combining the prior art elements according to known techniques would yield the predictable 
In regard to claim 6, An teaches “The tissue excising system of claim 1, […] wherein the optical signal transmission module includes:” [Claim 1, 0069]. 
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an optical signal transmission module, An discloses “In various aspects, the instrumented surgical device may include a sensor operatively connected to the surgical tool. The sensor may monitor the surgical field for a structural artifact as described herein previously. Non-limiting examples of sensors suitable in use in the instrumented surgical device include an optical sensor […]” [0069]. A sensor is capable of detecting changed within the environment in which it is located and transmitting that information to other processors or components in a system, and since the system of An can include an optical sensor, this component constitutes an optical signal transmission module. Since the sensor is operatively connected to the surgical tool (i.e. ablation unit), under broadest reasonable interpretation, the optical signal transmission module (i.e. the optical sensor) can be disposed to be moveable forward and backward in a longitudinal direction of the ablation unit.
An does not teach “wherein the optical fiber has an optical lens at a front end”.
Webster teaches “wherein the optical fiber has an optical lens at a front end” [0343, 0255, FIG. 3].

In regard to the optical lens, Webster discloses "A free-space Michelson interferometer is used that includes a beam splitter (BS) 102, dispersion compensator (DC) 104, a reference mirror (RM) 106, galvanometer mirrors (GM) 107 and an objective 116 to focus the light onto the sample 112. Detection is accomplished by a spectrometer comprising a grating (GR) 114, lens (ASL) 116 and photodetector array (IGALC) 118" [0255]. In FIG. 3, the lens ASL 116 is depicted as receiving the beam from the grating 114 from the beam-splitter, and the OBJ 116 also receives the light from the beam-splitter and therefore under broadest reasonable interpretation, the OBJ 116 constitutes an optical lens that is located at a front end of the optical fiber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the tissue excising system and optical signal transmission module of An with the optical fiber, optical lens of Webster in order to direct the optical signal to the tissue and collect image data from the tissue associated with the tissue ablation device located within the body. In order to control how light is directed to the tissue, it is necessary to have a series of lenses and mirrors. Therefore, it would be obvious to try include the optical lens disclosed in Webster for this purpose. The 
The combination of An and Webster does not teach “a metal core tube disposed in the longitudinal direction of the optical fiber to cover the optical fiber and protecting the optical fiber”.
Schmitt teaches “a metal core tube disposed in the longitudinal direction of the optical fiber to cover the optical fiber and protecting the optical fiber” [0012]. 
In regard to a metal core tube disposed in the longitudinal direction of the optical fiber to cover the optical fiber and protecting the optical fiber, Schmitt discloses “The probe can further include a metal tube that substantially ensheaths the optical fiber, except at its tip where light emerges, and an outer fluid-filled sheath that is adapted to move relative to the metal tube and optical fiber” [0012], “In some embodiments, the single mode fiber SMF is surrounded by and/or adhered to a durable sleeve, such as a metal tube” [0037] and “The linkage includes an optical fiber inserted within a flexible metal (Nitinol or wound stainless-steel) tube that slides longitudinally inside a transparent sheath filled with fluid” [0048]. Since the metal tube ensheaths the optical fiber, under broadest reasonable interpretation the metal tube (i.e. the metal core tube) is disposed in the longitudinal direction of the optical fiber to cover it and thus protect the optical fiber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An and Webster to include the metal core tube disclosed by Schmitt in order to contain the optical fiber and help prevent the tissue from experiencing excess exposure to light emitted by the optical fiber. Should the light from the optical fiber be emitted at multiple positions along the fiber, the tissue may be exposed to light unnecessarily resulting in 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, An teaches “The tissue excising system of claim 10, wherein a second optical signal transmission module is disposed to be movable forward and backward at a position corresponding to the optical signal transmission module in the second housing” [Claim 1, 0057, 0069, 0075].
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact” [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an optical signal transmission module, An discloses “In various aspects, the instrumented surgical device may include a sensor operatively connected to the surgical tool. The sensor may monitor the surgical field for a structural artifact as described herein previously. Non-limiting examples of sensors suitable in use in the instrumented surgical device include an optical sensor […]” [0069]. A sensor is capable of detecting changed within the environment in which it is located and transmitting that information to other processors or components in a system, and since the system of An can include an optical sensor, this component constitutes an optical signal transmission module. 
In regard to a second optical signal transmission module and a second housing and the second optical signal transmission module moving in the longitudinal direction alternatively with the optical signal transmission module, An discloses "Referring to FIG. 1, the first and second grasping jaws 102A/102B may be hinged together at a pin joint 106. The controller 101 may include a lever 116 attached to an actuator rod 108 at one end and constrained to rotate about a second pin joint 110. The free end 112 of the actuator rod 108 may be fitted with a biasing spring 114 such that the first and second grasping jaws 102A/102B are held closed when no force is applied to the controller 101 by the surgeon" [0057]. Additionally, An discloses "In one aspect, the structural detection element may be an optical sensor. FIG. 4 is an illustration of an optical sensor integrated into a functional element in the form of first and second grasping jaws 102A and 102B as previously discussed herein above and illustrated in FIG. 1. As illustrated in FIG. 4, the optical sensor may include an optical transmitter 402 integrated into the second grasping jaw 102B and an optical receiver 404 integrated into the first grasping jaw 102A" [0075]. Since the grasping jaws 102a and 102b can contain the optical receiver 404 and an optical transmitter 402, respectively, under broadest reasonable interpretation the grasping jaws constitute a first and second housing, respectively. The optical transmitter 402 constitutes a second optical signal transmission module since it is located within the second housing (i.e. the grasping jaw 102b). Due to the hinge created by the pin joint 106, under broadest reasonable interpretation, the second optical transmission module is capable of moving in the longitudinal direction alternately with the optical signal transmission module (i.e. the grasping jaw 102a containing the optical receiver which represents an optical signal transmission module), due to the activation by the actuator.

Webster teaches “the second optical signal transmission module line-scans the human body tissue by providing a second optical signal reflected from the human body tissue to the optical interferometer while moving in the longitudinal direction alternately with the optical signal transmission module and incidenting a second signal from the light source to the human body tissue, the optical interferometer generates a second optical image signal by apply optical coherence to a second signal provided by line-scanning by the second optical signal transmission module, and the image display unit displays the inside of the human body tissue, using the second optical image signal” [0298,  . 
In regard to the second optical signal transmission module line-scanning the human body, Webster discloses “In some embodiments, the basis of the imaging technology is spectral domain optical coherence tomography, but in other embodiments, other variants (swept source OCT, optical frequency domain imaging, time domain OCT etc.) are employed” [0298]. Spectral domain and swept source OCT are variations of Fourier-domain OCT and require detecting light echoes and measuring the interference spectrum with a spectrometer and a high-speed line scan camera [Cole and Ducker, 2017]. Since these techniques involve the use of a line scan camera, under broadest reasonable interpretation, the second optical signal transmission module (i.e. the optical transmitter of An) can perform a line-scan of the human body and provide/reflect a second optical to the optical interferometer of Webster. Due to the presence of the galvanometer mirror 107 being positioned at an angle as shown in FIG. 3, under 
In regard to the optical interferometer, Webster discloses “an optical interferometer that produces an interferometry output using at least a component of the imaging light that is delivered to the sample" [0009]. Since the interferometer receives the imaging light delivered to the sample, under broadest reasonable interpretation the optical signal reflected from the human body had to be received. Additionally, the “interferometer comprises: a combiner […] wherein the combiner combines the output signal of the reference arm and the output signal of the sample arm to produce a combined signal as said interferometry output” [0020]. In order to combine Therefore, under broadest reasonable interpretation, the interferometer can produce an optical image signal. Since the optical interferometer is present within the system and the system can utilize optical coherence tomography, under broadest reasonable interpretation, the optical interferometer can generate the optical image signal by applying by line-scanning by the optical signal transmission module. 
In regard to the image display unit, Webster discloses "The spectral interferogram data from the ICI system 602 is passed to electronic processing 606 which generated the electronic feedback control for the surgical laser and robotic controlled focusing head. In addition, an output is generated for an image display 608" [0345]. Since an inline coherent imaging system (ICI) 602 includes an interferometer and broadband light source [0345], under broadest reasonable interpretation it can receive optical image signals from the image generating unit (i.e. the optical interferometer). Additionally, an output (i.e. image) is displayed by the system. Under broadest reasonable interpretation, a second optical image signal can be displayed, since there is a second optical signal transmission module that can perform line-scanning.

In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference An. Likewise, An teaches “The tissue excising system of claim 11, wherein the first housing has a penetrating hole at a surface holding the human body tissue and penetrating an optical signal provided from the optical signal transmission module, and the second housing has a second penetrating hole at a surface holding the human body tissue and penetrating the second optical signal provided from the second optical signal transmission module” [0084].
In regard to the first and second housings having a penetrating hole, An discloses "The signal beam 504 produced by the optical transmitter 200 may pass through a transmitter slit 510 formed through the material of the second grasping jaw 102b. The response beam 508 emerging from the tissue 502 may be captured by the optical receiver 404 through a receiver slit 512 formed within the material of the first grasping jaw 102a so that only light transmitted between grasping jaws 102a and 102b through the tissue 502 may be recorded" [0084]. These transmitter and receiving slits constitute penetrating holes because they are able to allow the signal beam (i.e. the optical signal) to pass through 
In regard to claim 17, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said this reference only requires the primary reference An. Likewise, An teaches “The tissue excising system of claim 11, wherein the optical signal transmission module is disposed in with another optical signal transmission module in the first housing, and the second optical signal transmission module is disposed in with another second optical signal transmission module in the second housing” [0055, 0075, 0057, 0065]. 
In regard to the optical signal transmission module and the second optical transmission module, An discloses "In one aspect, the structural detection element may be an optical sensor. FIG. 4 is an illustration of an optical sensor integrated into a functional element in the form of first and second grasping jaws 102A and 102B as previously discussed herein above and illustrated in FIG. 1. As illustrated in FIG. 4, the optical sensor may include an optical transmitter 402 integrated into the second grasping jaw 102B and an optical receiver 404 integrated into the first grasping jaw 102A. In other aspects the location of the optical transmitter 402 and optical receiver 404 may be reversed, or these elements may be situated elsewhere on the surgical tool 100" [0075]. The grasping jaws 102A and 102b, under broadest reasonable interpretation, constitute a first and second housing because they contain the optical transmitter 402 and the optical receiver, respectively. Since "in an aspect, the electrodes 302 and 304 may be shaped as inner or outer u-shaped rings, as illustrated in FIG. 3, of may be shaped as linear strips, plates, screens, or any other shape of conformation on the grasping jaws 102a and 102b" [0065], under broadest reasonable interpretation, the electrodes can represent the optical signal transmission module and second transmission module. Also since the electrodes may be shaped in any other shape of 
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said this reference only requires the primary reference An. Likewise, An teaches “The tissue excising system of claim 17, wherein the optical signal transmission module and the another optical signal transmission module are separately or simultaneously moved forward and backward in the first housing by operation of the actuator, and the second optical signal transmission module and the another second optical signal transmission module are separately or simultaneously moved in the second housing by operation of the actuator” [0057]. 
In regard to the actuator, An discloses "The free end 112 of the actuator rod 108 may be fitted with a biasing spring 114 such that the first and second grasping jaws 102A/102B are held closed when no force is applied to the controller 101 by the surgeon" [0057]. The grasping jaws constitute housings since they contain the optical receiver and the optical transmitters used to transmit the optical signal. Therefore, the optical signal transmission modules contained within the grasping jaws (i.e. housings) are capable of being moved forward and backward in the first and second housings in response to the operation of the actuator. Additionally, since the "first and second grasping jaws 102a/102b may be hinged together at a pin joint 106" [0057] the actuator can control the optical signal transmission modules within the housings simultaneously such that they are moved forward and backward in the first and second housing by the operation of the actuator.
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said this reference only requires the primary reference An. Likewise, An teaches “The tissue excising system of claim 18, wherein the second optical signal transmission module and the another second optical signal transmission module line-scans the human body tissue by collecting second optical signals reflected from the human body tissue while moving in the longitudinal direction alternately with the second optical signal transmission module and the another second optical signal transmission module” [0075, 0056, 0057, 0050].
In regard to the second optical signal transmission module collecting a second optical signal, An discloses "As illustrated in FIG. 4, the optical sensor may include an optical transmitter integrated into the second grasping jaw 102b and an optical receiver 404 integrated into the first grasping jaw 102A. In other aspects the location of the optical transmitter 402 and optical receiver 404 may be reversed, or these elements may be situated elsewhere on the surgical tool 100" [0075]. Since these elements may be situated elsewhere on the surgical tool, under broadest reasonable interpretation a receiver element could also be located within the second grasping jaw 102b, thereby allowing the second optical signal transmission module to collect a second optical signal reflected from the human body. In regard to moving longitudinally in a direction alternately with the pair of optical signal transmission modules, under broadest reasonable interpretation, this would include collecting a second optical signal in the same direction as the optical signal transmission modules but on the opposite side of the tissue. In this respect, An discloses "the grasping jaws may be oppositely situated to allow tissue of any other material to be grasped or held between the first and second grasping jaws" [0056]. Also since the "first and second grasping jaws 102a/102b may be hinged together at a pin joint 106" [0057], they are capable of moving in the longitudinal direction alternately when acted upon by the actuators. Since "The surgical tool may include a functional element to perform the function of the surgical tool and a controller to activate, deactivate, and otherwise modulate the operation of the surgical tool in response to inputs . 
Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. US 20150066000 A1 “An”, Webster et al. US 20120138586 A1 "Webster" and Schmitt et al. US 20060241503 A1 “Schmitt” as applied to claims 1-6, 11-12, and 17-19 above, and in further view and Stigall et al. US 20150289750 A1 “Stigall”.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of An in further view of Stigall. Likewise, An discloses “The tissue excising system of claim 1, wherein the tissue ablation device further includes:” [Claim 1, 0049] and “an actuator operating a forceps-action of the ablation unit controlling the forward and backward movement of the optical transmission module” [0049, 0050, 0069, FIG. 4].
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to tissue ablation device, An discloses “In an aspect, the surgical tool may be chosen from one or more of: a grasper, a dissector, a forceps, a clamp, a tissue sealing tool, a clip applier, a 
In regard to an optical signal transmission module, An discloses “In various aspects, the instrumented surgical device may include a sensor operatively connected to the surgical tool. The sensor may monitor the surgical field for a structural artifact as described herein previously. Non-limiting examples of sensors suitable in use in the instrumented surgical device include an optical sensor […]” [0069]. A sensor is capable of detecting changed within the environment in which it is located and transmitting that information to other processors or components in a system, and since the system of An can include an optical sensor, this component constitutes an optical signal transmission module. Since the sensor is operatively connected to the surgical tool (i.e. ablation unit), under broadest reasonable interpretation, the optical signal transmission module (i.e. the optical sensor) can be disposed to be moveable forward and backward in a longitudinal direction of the ablation unit.
In regard to an actuator operating a forceps action, An discloses "the surgical tool may include a functional element to perform the function of the surgical tool and a controller to activate, deactivate, and otherwise modulate the operation of the surgical device in response to inputs from the surgeon. In various aspects, the controller may modulate the operation of the surgical tool by any known means including, but not limited to direct mechanical linkages such as hinged handles, pulleys, and push-rods; hydraulic actuators; electrical signals sent to electrical motors, actuators, or other electrical control devices" [0050]. Therefore, the surgical tool (i.e. the ablation device) can be controlled by an actuator which could, under broadest reasonable interpretation, control the forward and backward movement of the optical signal transmission module. 

The combination of An, Webster and Schmitt does not teach “an extension part connecting the ablation unit and the actuator to each other and having a flexibly movable pipe structure”.
Stigall teaches “an extension part connecting the ablation unit and the actuator to each other and having a flexibly movable pipe structure” [0030]. 
In regard to an extension part connecting the ablation unit the the actuator and having a flexible movable pipe structure, Stigall discloses "The catheter system 10 includes a catheter 200 having a catheter body 230 with a proximal end 16 and a distal end 18. The catheter body 230 is flexible and defines a catheter axis 15, and may include one or more lumens or a refrigerant supply" [0030]. Since the catheter body is flexible, defines a lumen, and extends from the proximal to the distal end, under broadest reasonable interpretation the catheter body constitutes an extension part capable of connecting the ablation unit and the actuator via a flexibly moveable pipe structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An, Webster and Schmitt so as to include the extension part disclosed in Stigall in order to allow for control of the activation of the ablation unit. The actuator controls the forceps-action of the surgical tool (i.e. the ablation unit), therefore a connection between the two components must be present. Having this connection be a flexibly moveable pipe structure allows for the device to be positioned relative to the tissue of interest. Additionally, fluid and other component can move through this pipe structure if necessary for the procedure being performed. This would allow the physician to have control of the ablation device by operating the actuator such that it applies the necessary amount of pressure to the tissue of interest.
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference An in further view of Stigall. Likewise, An teaches “The tissue excising system of claim 7, wherein the actuator includes:” [Claim 1, 0050]. In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an actuator, An discloses "the surgical tool may include a functional element to perform the function of the surgical tool and a controller to activate, deactivate, and otherwise modulate the operation of the surgical device in response to inputs from the surgeon. In various aspects, the controller may modulate the operation of the surgical tool by any known means including, but not limited to direct mechanical linkages such as hinged handles, pulleys, and push-rods; hydraulic actuators; electrical signals sent to electrical motors, actuators, or other electrical control devices" [0050]. Therefore, the surgical tool (i.e. the ablation device) can be controlled by an actuator which under broadest reasonable interpretation, controls the forward and backward movement of the optical signal transmission module.
The combination of An, Webster and Schmitt does not teach “an actuator body connected to the extension part; and a forward/backward moving body disposed in the actuator body, connected to a rear end of the optical signal transmission mode, and operating such that a front end of the optical signal transmission unit is moved forward and backward in the first housing”.
Stigall teaches “an actuator body connected to the extension part; and a forward/backward moving body disposed in the actuator body, connected to a rear end of the optical signal transmission 
In regard to the extension part, Stigall discloses "The catheter system 10 includes a catheter 200 having a catheter body 230 with a proximal end 16 and a distal end 18. The catheter body 230 is flexible and defines a catheter axis 15, and may include one or more lumens or a refrigerant supply" [0030]. Since the catheter body is flexible, defines a lumen, and extends from the proximal to the distal end, under broadest reasonable interpretation the catheter body constitutes an extension part. 
In regard to controlling forward and backward movement, Stigall discloses "the actuator 24, or another actuator disposed on the housing 20, controls the catheter body. The user's manipulation of the actuator 24 controls the position of the distal end of the catheter" [0024]. The actuator is disposed on a housing, therefore, under broadest reasonable interpretation, the actuator can control the position of the housing. The actuator body is inherently present due to the presence of the actuator. Additionally, Stigall discloses "In one embodiment, the actuator 24 controls the drive cable positioned within the lumen of the catheter body. The user's manipulation of the actuator 24 controls the position of the drive cable by sliding within the lumen and by rotating the drive cable about its central axis" [0023]. Since the actuator can control a drive cable, under broadest reasonable interpretation this drive cable acts as a forward/backward moving body since it is positioned within the catheter body (i.e. the extension part). Since the actuator can control the drive cable in the lumen of the catheter body, under broadest reasonable interpretation, the actuator body is connected to the extension part. Additionally, the extension part connects the actuator with the ablation unit and since the “ablation unit (i.e. surgical tool) is operatively connected with the sensor (i.e. the optical signal transmission module)” [An- Claim 1], under broadest reasonable interpretation, the action of the actuator causes forward and backward movement of the optical signal transmission unit with respect to the first housing (i.e. containing the optical signal transmission module).

In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference An in further view of Stigall. Likewise, An teaches “The tissue excising system of claim 7, wherein the actuator includes:” [Claim 1, 0050]. 
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an actuator, An discloses "the surgical tool may include a functional element to perform the function of the surgical tool and a controller to activate, deactivate, and otherwise modulate the operation of the surgical device in response to inputs from the surgeon. In various aspects, the controller may modulate the operation of the surgical tool by any known means including, but not limited to direct mechanical linkages such as hinged handles, pulleys, and push-rods; hydraulic 
The combination of An, Webster and Schmitt does not teach “a guide pipe coupled to the extension part and guiding the optical signal transmission module; a rotary knob coupled to an outer side of the guide pipe and controlling a rotational angle of the ablation unit by rotating the guide pipe; and a guide plate fitted on the optical signal transmission module and coupled to a rear end of the guide pipe, and when the rotary knob is rotated, the optical signal transmission module is moved by the guide plate by a rotational angle of the guide pipe”.
Stigall teaches “a guide pipe coupled to the extension part and guiding the optical signal transmission module; a rotary knob coupled to an outer side of the guide pipe and controlling a rotational angle of the ablation unit by rotating the guide pipe; and a guide plate fitted on the optical signal transmission module and coupled to a rear end of the guide pipe, and when the rotary knob is rotated, the optical signal transmission module is moved by the guide plate by a rotational angle of the guide pipe” [0017, 0023, 0021, 0031].
In regard to guide pipe coupled to the extension part and guiding the optical signal transmission module, Stigall discloses "In particular, catheters can be intended for "over-the-wire" introduction when a guidewire channel extends fully through the catheter body or for "rapid exchange" introduction where the guidewire channel extends only through a distal portion of the catheter body. In other cases, it may be possible to provide a fixed or integral coil tip or guidewire tip on the distal portion of the catheter or even dispense with the guidewire entirely" [0017]. In this case, the guidewire channel constitutes a guide pipe through which the optical signal transmission module can be moved. Furthermore, since the 
In regard to a rotary knob, Stigall discloses "In alternative embodiments, thumb-controlled slider actuators replace the rotating knobs" [0021]. Since the thumb-controlled slider actuator can be replaced with rotating knobs (i.e. rotary knobs), under broadest reasonable interpretation, this rotary knob would have to be coupled to an outer side of the guide pipe such that it can be manipulated by the user to control the rotational angle of the ablation unit. 
In regard to the rotatory knob controlling the rotational angle of the ablation unit, Stigall discloses "Stigall discloses "In one embodiment, the actuator 24 controls the drive cable positioned within the lumen of the catheter body. The user's manipulation of the actuator 24 controls the position of the drive cable by sliding within the lumen and by rotating the drive cable about its central axis" [0023]. Therefore, since the drive cable is capable of rotating, the optical signal transmission module is capable of being rotated as well. 
In regard to the guide plate, Stigall also discloses "Housing 29 also accommodates electrical or optoelectrical connectors 38 for powering the imaging assembly and receiving the reflected/scattered light. Connector 38 includes a plurality of electrical connections, each electrically coupled the imaging assembly 240. In some embodiments, the connector 38 is also a mechanical connector in addition to an electrical or optoelectric connector. The mechanical connector can be used to rotate and translate the imaging assembly 240" [0031]. In this case, the mechanical connector can act as a guide plate since it is connected to the housing which is part of the catheter body (i.e. the extension part) and can rotate the imaging assembly (i.e. the optical signal transmission module of An). Furthermore, in order for the mechanical connector (i.e. guide plate) to be able to rotate the imaging assembly (i.e. the optical signal transmission module) under broadest reasonable interpretation, the guide plate had to have been fitted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An, Webster and Schmitt so as to include the guide pipe, rotary knob, and the guide plate disclosed by Stigall in order to allow the physician to control the angle at which the ablation unit positioned relative to the tissue of interest. Since the optical signal transmission module (i.e. the optical sensor) is operably connected to the ablation unit, under broadest reasonable interpretation, the optical sensor is rotated along with the ablation unit. This would allow the physician to obtain images at different angles to gain a better understanding of the tissue of interest.  
In regard to claim 14, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of An in further view of Stigall. Likewise, An discloses “The tissue excising system of claim 11” [Claim 1] and “an actuator operating a forceps-action of the ablation unit controlling the forward and backward movement of the optical transmission module and the second optical signal transmission module” [0057, 0075, 0050, 0049, FIG. 4].
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an optical signal transmission module and a second optical signal transmission module, An discloses "Referring to FIG. 1, the first and second grasping jaws 102A/102B may be hinged 
In regard to operating a forceps action, An discloses "the surgical tool may include a functional element to perform the function of the surgical tool and a controller to activate, deactivate, and otherwise modulate the operation of the surgical device in response to inputs from the surgeon. In various aspects, the controller may modulate the operation of the surgical tool by any known means including, but not limited to direct mechanical linkages such as hinged handles, pulleys, and push-rods; hydraulic actuators; electrical signals sent to electrical motors, actuators, or other electrical control devices" [0050]. Therefore, the surgical tool (i.e. the ablation device) can be controlled by an actuator 
In regard to the forceps, An discloses "the surgical tool may be chosen from one or more of: a grasper, a dissector, a forceps, a clamp, a tissue sealing tool [...] and any other suitable surgical tool [0049]. Additionally, as shown in FIG. 4, the surgical device can feature forceps which inherently would perform a forceps-action when activated by the actuator.
The combination of An, Webster and Schmitt does not teach “an extension part connecting the ablation unit and the actuator to each other and having a flexibly movable pipe structure”.
Stigall teaches “an extension part connecting the ablation unit and the actuator to each other and having a flexibly movable pipe structure” [0030]. 
In regard to an extension part, Stigall discloses "The catheter system 10 includes a catheter 200 having a catheter body 230 with a proximal end 16 and a distal end 18. The catheter body 230 is flexible and defines a catheter axis 15, and may include one or more lumens or a refrigerant supply" [0030]. Since the catheter body is flexible, defines a lumen, and extends from the proximal to the distal end, under broadest reasonable interpretation the catheter body constitutes an extension part capable of connecting the ablation unit and the actuator via a flexibly moveable pipe structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An, Webster and Schmitt so as to include the extension part disclosed in Stigall in order to allow for control of the activation of the ablation unit. The actuator controls the forceps-action of the surgical tool (i.e. the ablation unit), therefore a connection between the two components must be present. Having this connection be a flexibly moveable pipe structure allows for the device to be positioned relative to the tissue of interest. Additionally, fluid and other component can move through this pipe structure if necessary for the procedure being performed. 
In regard to claim 15, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of An in further view of Stigall. That being said, An teaches “The tissue excising system of claim 14, wherein the actuator includes:” [Claim 1, 0049, 0050, FIG. 4] and “and having an operation button” [0051], “operating such that a front end of the optical signal transmission module moves forward and backward in the first housing” [0057, 0075], “operating such that a front end of the second optical signal transmission module moves forward and backward in the second housing [0057, 0075]. 
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an actuator, An discloses "the surgical tool may include a functional element to perform the function of the surgical tool and a controller to activate, deactivate, and otherwise modulate the operation of the surgical device in response to inputs from the surgeon. In various aspects, the controller may modulate the operation of the surgical tool by any known means including, but not limited to direct mechanical linkages such as hinged handles, pulleys, and push-rods; hydraulic actuators; electrical signals sent to electrical motors, actuators, or other electrical control devices" [0050]. Therefore, the surgical tool (i.e. the ablation device) can be controlled by an actuator which could, under broadest reasonable interpretation, control the forward and backward movement of the optical signal transmission module. In regard to the forceps, An discloses "the surgical tool may be 
In regard to an operation button, An discloses "In an aspect, the controller may be a hand-held controller including, but not limited to: a squeeze trigger, a handle, a lever, a button, and any other hand-held controller typically used in surgical tools, devices and/or systems" [0051]. Since "the surgical tool may include a functional element to perform the function of the surgical tool and a controller to activate, deactivate and otherwise modulate the operation of the surgical tool in response to inputs from the surgeon" and the “controller may modulate the operation of the surgical tool by any known means including, but not limited to [...] hydraulic actuators, electrical signals send to electrical motors, actuators or other electrical control devices" [0050], under broadest reasonable interpretation the operation button can control the actuator of the system such that the front ends of the optical signal transmission module and the second optical signal transmission module can be moved forward and backward by a forward/backward moving body. 
In regard to an optical signal transmission module and a second optical signal transmission module, An discloses "Referring to FIG. 1, the first and second grasping jaws 102A/102B may be hinged together at a pin joint 106. The controller 101 may include a lever 116 attached to an actuator rod 108 at one end and constrained to rotate about a second pin joint 110. The free end 112 of the actuator rod 108 may be fitted with a biasing spring 114 such that the first and second grasping jaws 102A/102B are held closed when no force is applied to the controller 101 by the surgeon" [0057]. Additionally, An discloses "In one aspect, the structural detection element may be an optical sensor. FIG. 4 is an illustration of an optical sensor integrated into a functional element in the form of first and second grasping jaws 102A and 102B as previously discussed herein above and illustrated in FIG. 1. As illustrated in FIG. 4, the optical sensor may include an optical transmitter 402 integrated into the second grasping 
The combination of An, Webster and Schmitt does not teach “an actuator body connected to the extension part”, a forward/backward moving body disposed in the actuator, connected to a rear end of the optical signal transmission module, and a second forward/backward moving body disposed in the actuator body, connected to a rear end of the second optical signal transmission module, and the forward/backward moving body and the second forward/backward moving body are separately or simultaneously operated when the operation button is operated”.
Stigall teaches “an actuator body connected to the extension part”, a forward/backward moving body disposed in the actuator, connected to a rear end of the optical signal transmission module, and a second forward/backward moving body disposed in the actuator body, connected to a rear end of the second optical signal transmission module, and the forward/backward moving body and the second forward/backward moving body are separately or simultaneously operated when the operation button is operated” [0023, 0031, 0036].
In regard to the forward/backward moving body, Stigall discloses "In one embodiment, the actuator 24 controls the drive cable positioned within the lumen of the catheter body. The user's manipulation of the actuator 24 controls the position of the drive cable by sliding within the lumen and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An, Webster and Schmitt with the extension part and the forward/backward moving body as disclosed by Stigall in order to connect the actuator to the optical signal transmission modules and enable movement of these modules. The actuator is responsible for controlling the forward and backward movement of the optical signal transmission module and the ablation unit. Although the extension part connects the actuator to the ablation unit/optical signal transmission module(s), it is necessary to have a portion that connects to the ablation unit/optical signal 
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary source An in further view of Stigall. Likewise, An teaches “The tissue excising system of claim 15, wherein the actuator further includes” [Claim 1, 0050, 0049] and the “second optical transmission module” [0057, 0075]. 
In regard to the tissue excising system, An discloses “An instrumented surgical device comprising: a surgical tool to perform a surgical procedure within a surgical field; and a sensor operatively connected to the surgical tool, wherein the sensor monitors the surgical field for a structural artifact [Claim 1]. The concept of excising tissue, involves surgically removing mass or tissue using a scalpel, laser or another instrument. Therefore, since the device includes a surgical tool it is capable of performing excision of tissue. 
In regard to an actuator, An discloses "the surgical tool may include a functional element to perform the function of the surgical tool and a controller to activate, deactivate, and otherwise modulate the operation of the surgical device in response to inputs from the surgeon. In various aspects, the controller may modulate the operation of the surgical tool by any known means including, but not limited to direct mechanical linkages such as hinged handles, pulleys, and push-rods; hydraulic actuators; electrical signals sent to electrical motors, actuators, or other electrical control devices" [0050]. Therefore, the surgical tool (i.e. the ablation device) can be controlled by an actuator which could, under broadest reasonable interpretation, control the forward and backward movement of the optical signal transmission module. In regard to the forceps, An discloses "the surgical tool may be chosen from one or more of: a grasper, a dissector, a forceps, a clamp, a tissue sealing tool [...] and any other suitable surgical tool [0049]. Additionally, as shown in FIG. 4, the surgical device can feature forceps which inherently would perform a forceps-action when activated by the actuator.

The combination of An, Webster and Schmitt does not teach “a guide pipe coupled to the extension part and guiding the optical signal transmission module and the second optical signal transmission module; a rotary knob coupled to an outer side of the guide pipe and controlling a rotational angle of the ablation unit by rotating the guide pipe; and a guide plate separately fitted on the 
Stigall teaches “a guide pipe coupled to the extension part and guiding the optical signal transmission module and the second optical signal transmission module; a rotary knob coupled to an outer side of the guide pipe and controlling a rotational angle of the ablation unit by rotating the guide pipe; and a guide plate separately fitted on the optical signal transmission module and the second optical signal transmission module and coupled to a rear end of the guide pipe, and when the rotary knob is rotated, the optical signal transmission module and the second optical signal transmission module are moved by the guide plate by a rotational angle of the guide pipe” [0017, 0023, 0021, 0031].
In regard to the guide pipe being coupled to the extension part and guiding the optical signal transmission module and the second optical signal transmission module, Stigall discloses "In particular, catheters can be intended for "over-the-wire" introduction when a guidewire channel extends fully through the catheter body or for "rapid exchange" introduction where the guidewire channel extends only through a distal portion of the catheter body. In other cases, it may be possible to provide a fixed or integral coil tip or guidewire tip on the distal portion of the catheter or even dispense with the guidewire entirely" [0017]. In this case, the guidewire channel constitutes a guide pipe through which the optical signal transmission modules can be moved. Furthermore, since the guidewire channel extends fully through the catheter, under broadest reasonable interpretation, the guide pipe (i.e. the guidewire channel) is coupled to the extension part.
In regard to a rotary knob, Stigall discloses "In alternative embodiments, thumb-controlled slider actuators replace the rotating knobs" [0021]. Since the thumb-controlled slider actuator can be replaced with rotating knobs (i.e. rotary knobs), under broadest reasonable interpretation, this rotary knob would 
In regard to the rotatory knob controlling the rotational angle of the ablation unit, Stigall discloses "Stigall discloses "In one embodiment, the actuator 24 controls the drive cable positioned within the lumen of the catheter body. The user's manipulation of the actuator 24 controls the position of the drive cable by sliding within the lumen and by rotating the drive cable about its central axis" [0023]. Therefore, since the drive cable is capable of rotating, the optical signal transmission module is capable of being rotated as well. 
In regard to the guide plate, Stigall discloses "Housing 29 also accommodates electrical or optoelectrical connectors 38 for powering the imaging assembly and receiving the reflected/scattered light. Connector 38 includes a plurality of electrical connections, each electrically coupled the imaging assembly 240. In some embodiments, the connector 38 is also a mechanical connector in addition to an electrical or optoelectric connector. The mechanical connector can be used to rotate and translate the imaging assembly 240" [0031]. In this case since, the mechanical connector 38 is connected to the housing which is part of the catheter body (i.e. the extension part) and can rotate the imaging assembly (i.e. the optical signal transmission module), under broadest reasonable interpretation, the mechanical connector can act as a guide plate. Furthermore, since the housing can accommodate a connector that has a plurality of electrical connections, under broadest reasonable interpretation, the guide plate be separately fitted on an optical signal transmission module and the second optical signal transmission module. Additionally, in order for the mechanical connector 38 to be able to rotate the imaging assembly, under broadest reasonable interpretation, the guide plate (i.e. the connector 38) had to have been coupled to a rear end of the guide pipe (i.e. the guidewire channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An, Webster and Schmitt so as to include the guide .  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. US 20150066000 A1 “An”, Webster et al. US 20120138586 A1 "Webster" and Schmitt et al. US 20060241503 A1 “Schmitt”, as applied to claims 1-6, 11-12, and 17-19 above and further in view of Iimura US 20070080623 A1 “Iimura”.
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference An in further view of BLANK. Likewise, An teaches “The tissue excising system of claim 12, wherein the penetrating hole and the second penetrating hole […]” [0084, FIG. 5]. 
In regard to the penetrating holes, An discloses "The signal beam 504 produced by the optical transmitter 200 may pass through a transmitter slit 510 formed through the material of the second grasping jaw 102b. The response beam 508 emerging from the tissue 502 may be captured by the optical receiver 404 through a receiver slit 512 formed within the material of the first grasping jaw 102a so that only light transmitted between grasping jaws 102a and 102b through the tissue 502 may be recorded" [0084]. These transmitter and receiving slits constitute penetrating holes because they are able to allow the signal beam (i.e. the optical signal) to pass through them. As depicted in Fig 5, these slits connect the tissue to the optical signal transmission modules, thereby allowing the optical signal to pass through to the tissue. 

Iimura teaches “a permeable material that penetrates light” [0096, 0099].
In regard to a permeable material that penetrates light, Iimura discloses “The wall 20 of the light permeable member may be composed of a light permeable resin, a light permeable elastomer and a light permeable rubber” [0096]. Furthermore, Iimura discloses “As the light permeable material of the hollow container i.e. the wall 20, there may be thermoplastic polymer such as acrylic resin (AC), polycarbonate resin (PC) and polyethylene terephthalate resin (PET); thermo-setting or photo-setting polymer such as epoxy resin; rubber such as synthetic rubber, polybutadiene rubber and nitrile rubber; and inorganic glass such as glass and tempered glass” [0099]. Since the light permeable material is configured to allow light to pass through it and can fill a hollow container, under broadest reasonable interpretation, this light permeable material can be used to seal the penetrating holes disclosed in An.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of An, Webster, and Schmitt so as to include the permeable material that penetrates light as disclosed in Iimura in order to protect the optical signal transmission modules. Should the holes of the optical transmission modules not be filled with a light penetrating material, then it is possible that substances such as tissue, water, chemicals and the like could damage the optical signal transmission modules, therefore preventing them from working properly. By including the light penetrating material of Iimura in the holes of An, the potential for damage to the components of the system is reduced, thus protecting the system from damage. Combining the prior art elements according to known techniques would yield the predictable result of protecting the system components while still allowing for light to reach the tissue being examined.

Response to Arguments

Applicant’s arguments, see Remarks page 9, filed 01/27/2021, with respect to the objection to the claims have been fully considered and are persuasive. Therefore, the objections to the claims in the non-final action filed 06/25/2020 have been withdrawn.
Applicant’s arguments, see Remarks page 9-10, filed 01/27/2021, with respect to rejection of claims 1 and 11 under 35 U.S.C. 112(f) have been fully considered and are persuasive.
While the examiner notes that claims 1 and 11 still recite the generic placeholders of “ablation unit”, the “optical signal transmission module”, the “image generating unit”, and the “image display unit”, the examiner agrees that these structural components are described within the specification. Therefore, the examiner referred to the specification to determine the structural components associated with these generic placeholders. Due to the structure specified within the written description and the drawings, claims 1 and 11 are not subject to rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b). The examiner included this claim Interpretation section within the office action filed on 06/25/2020 so as to inform the applicant of how the examiner is interpreting the generic placeholders within the claim language. In the interest of advancing prosecution, the examiner has removed the claim interpretation section.  
Applicant’s arguments, see Remarks page , filed 01/27/2021, with respect to the rejection of the claim have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new ground(s) of rejection is made in view of Schmitt et al. US 20060241503 A1 “Schmitt” and Iimura US 20070080623 A1 “Iimura” as stated in the 35 U.S.C. 103 section above.
Conclusion
: 
Brannan US 20140094789 A1;
Tearney et al. US 9087368 B2;
Wang et al. US 20100079768 A1;
Williyard US 20110071582 A1;
Splinter et al. US 20090254074 A1 “Splinter”.
Brannan is pertinent to the applicant’s disclosure because it involves “An electrosurgical device, comprising: […] at least one optical transmitter to generate optical signals; and at least one optical receiver to receive optical signals reflected by the lens member” [Claim 1]. 
Tearney is pertinent to the applicant’s disclosure because it involves “an optical coherence tomography imaging system configured to allow a combination of an ablation beam with the imaging beam in a sample arm in accordance with anther exemplary embodiment of the present invention” [Column 5, Lines 43-47]. 
Wang is pertinent to the applicant’s disclosure because it includes “An optical coherence computed tomography system comprising […] an interferometer configured to mix a portion of the light directly from the light source and the reemitted light from the sample to produce an interference signal” [Claim 1]. 
Williyard is pertinent to the applicant’s disclosure because it involves “An electrosurgical system, comprising: an electrosurgical device adapted to direct energy to tissue […]” [Claim 1].
Splinter is pertinent to the applicant’s disclosure because it includes “The waveguide may be surrounded by classing with low permittivity and/or index of refraction. Such a waveguide, for example, an optical fiber, guides optical waves therethrough by total internal reflection. […]A hollow waveguide 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793